These two appellants were separately indicted for the offense of perjury under the provisions of Code 1923, § 5161; i. e., perjury, etc., except on the trial of any person under an indictment for a felony. The indictment against each appellant was identical with that against the other.
By agreement the cases were consolidated or tried together as one case. Both appellants were convicted; both appeal; and, the evidence, rulings, etc., being the same, both cases are treated as one here.
There is really no occasion for comment. Nothing irregular or erroneous anywhere appears. The evidence made a case proper to be submitted to the jury, and no motion was made to set same aside, etc., as, indeed, had such motion been made, the same would have been overruled without error.
The learned trial judge gave to the jury, in his oral charge, and surely, in connection with the written charges given at appellants' request, correctly, every applicable principle of law.
The judgments of conviction, etc., are affirmed. See Bradford v. State, 134 Ala. 141, 32 So. 742.
Affirmed.